133 F.3d 931
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Steven ZUBKIS, Plaintiff-Appellant,v.UNITED STATES OF AMERICA;  Roger Lange;  D. True Brown,Defendants-Appellees.
No. 97-55568.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1997.**Decided Jan. 20, 1998.

Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Steven Zubkis appeals pro se the district court's dismissal of his Federal Rule of Criminal Procedure 41(e) action seeking return of property seized while he was under investigation for securities fraud and associated crimes.  This court has jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Because Zubkis does not challenge the district court's decision to decline equitable jurisdiction, he has waived this issue.  Accordingly, we may affirm based on the district court's application of the Ramsden factors.  See Pierce v. Multnomah Co., 76 F.3d 1032, 1037 n. 3 (9th Cir.), cert. denied, 117 S.Ct. 1159 (1996);  Ramsden v. United States, 2 F.3d 322, 325 (1993) (setting forth four factors a district court must consider in deciding whether or not to exercise equitable jurisdiction)


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3